

116 S3826 IS: TRICARE Coverage for Doula Support Act
U.S. Senate
2020-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3826IN THE SENATE OF THE UNITED STATESMay 21, 2020Mr. Blumenthal (for himself and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo require the Secretary of Defense to provide additional resources, including doula support, for pregnant beneficiaries under the TRICARE program, and for other purposes.1.Short titleThis Act may be cited as the TRICARE Coverage for Doula Support Act.2.Additional resources, including doula support, for pregnant beneficiaries under the TRICARE program(a)FindingsCongress finds the following:(1)In 2018, 52,535 members of the Armed Forces and their dependents gave birth at military medical treatment facilities or civilian hospitals where the Department of Defense purchased care.(2)As required pursuant to the House report accompanying H.R. 5515, 115th Congress (House Report 115–874), under the heading Report on rate of maternal mortality among members of the Armed Forces under the heading Legislative provisions not adopted, the report submitted by the Secretary of Defense titled Maternal and Infant Mortality Rates in the Military Health System showed that rates of maternal and infant mortality in the military health system are lower than national averages but also recommended expanding available resources for prenatal, childbirth, and postnatal communication, as well as education for pregnant beneficiaries under the TRICARE program.(3)Doula support, which includes continuous non-clinical one-to-one emotional, physical, and informational support around the time of birth, as well as support during pregnancy and postpartum, could be one such resource for pregnant beneficiaries.(4)Studies have shown that doula support can decrease maternal anxiety and depression that can contribute to postpartum depression, and also that doula support reduces the likelihood of consequential and costly interventions, such as cesarean birth and epidural pain relief.(5)Research has also shown that doula support increases the likelihood of a shorter labor, a spontaneous vaginal birth, higher Apgar scores for babies, and a positive childbirth experience, which subsequently lowers the cost of maternity care while improving the health of women and infants.(6)The Expert Panel on Improving Maternal and Infant Health Outcomes in Medicaid and the Children's Health Insurance Program of the Centers for Medicare & Medicaid Services recommends providing coverage for continuous doula support during labor.(7)Members of the Armed Forces and military spouses are uniquely positioned to maximize the benefits of doula support due to the nature of training, deployments, frequent permanent changes of station, and other mission requirements that can contribute to isolation during pregnancy and birth, or prevent birthing partners from being present during childbirth.(8)Members of the Armed Forces who are single, members of the Armed Forces and military spouses with deployed birthing partners, and minority women who face racial bias in access to health care might find doula support particularly beneficial. (9)There are currently no specific programs of the Department of Defense for labor support, but the My Career Advancement Account program of the Department provides funding for military spouses to receive training to become doulas.(b)Additional resources for pregnant TRICARE beneficiaries(1)In generalIn providing maternity care for pregnant beneficiaries under the TRICARE program under chapter 55 of title 10, United States Code, the Secretary of Defense shall provide to such beneficiaries additional resources for prenatal and postnatal communication and education, including doula support.(2)Prohibition on cost sharingThe Secretary shall not require a beneficiary under the TRICARE program to pay any fee or other cost-sharing requirement for the receipt of additional resources under paragraph (1).(3)ImplementationNot later than one year after the date of the enactment of this Act, the Secretary shall finalize implementation of the provision of additional resources required under paragraph (1). (c)Advisory committee(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall establish an advisory committee to assist the Department of Defense in carrying out the requirements under this section.(2)Selection of membersThe Secretary shall select the members of the advisory committee required under paragraph (1), which shall include the selection of—(A)members who are racially and ethnically diverse;(B)members who are trained doulas; and(C)members who are members of the Armed Forces or family members of members of the Armed Forces.(3)DutiesThe duties of the advisory committee established under paragraph (1) are to guide the Department of Defense through the implementation of the requirements under this section by providing recommendations to the Department on the following items:(A)Expansion of the TRICARE program to cover doula support.(B)Identification of appropriate certifications to qualify an individual to provide doula support under the TRICARE program.(C)Establishment of reimbursement rates for doula support under the TRICARE program.(D)Outreach to beneficiaries under the TRICARE program to educate those beneficiaries on the benefits of doula support and the availability of such support.(d)Survey and report(1)SurveyNot later than one year after the date of the enactment of this Act, and annually thereafter, the Secretary shall administer a survey to determine—(A)how many members of the Armed Forces or spouses of such members give birth while their spouse or birthing partner is unable to be present due to deployment, training, or other mission requirements;(B)how many single members of the Armed Forces give birth alone; and (C)how many members of the Armed Forces or spouses of such members use doula support, or are interested in using doula support, during pregnancy and childbirth.(2)Matters covered by the surveyThe survey administered under paragraph (1) shall include an identification of the following:(A)The race, ethnicity, age, sex, relationship status, military service, military occupation, and rank, as applicable, of each individual surveyed.(B)The service- or mission-specific reason the member of the Armed Forces was not present during the birth, if applicable.(C)If individuals surveyed were members of the Armed Forces or the spouses of such members, or both.(D)The length of advanced notice received by individuals surveyed that the member of the Armed Forces would be unable to be present during the birth, if applicable.(E)Any resources or support that the individuals surveyed found useful during the pregnancy and birth process, including doula support.(3)ReportThe Secretary shall submit to the congressional defense committees an annual report on the results of the survey administered under paragraph (1) for the year covered by the report.(e)DefinitionsIn this section:(1)Congressional defense committeesThe term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code.(2)Doula(A)In generalThe term doula means an individual who is trained as described in subparagraph (B) to provide non-medical advice, information, emotional support, and physical comfort to an individual during the individual’s pregnancy, childbirth, and postpartum period by an organization that has been established for not less than five years and that requires the completion of continuing education.(B)Training describedTraining described in this subparagraph is training in nationally recognized core doula competencies, which may include competency in reproductive and birth justice frameworks, race equity, cultural humility, home visiting skills, and knowledge of social services.(3)TRICARE programThe term TRICARE program has the meaning given that term in section 1072 of title 10, United States Code. 3.Expansion of evaluation on effectiveness of TRICARE program to include data on births at military medical treatment facilities and civilian hospitals under the TRICARE programSection 717(a) of the National Defense Authorization Act for Fiscal Year 1996 (Public Law 104–106; 10 U.S.C. 1073 note) is amended—(1)in paragraph (2), by striking ; and and inserting a semicolon;(2)in paragraph (3)(B)(v), by striking the period at the end and inserting ; and; and(3)by adding at the end the following new paragraph:(4)assess data relating to births at each military medical treatment facility or civilian hospital under the TRICARE program during the one-year period preceding the evaluation, including—(A)the number of births, disaggregated by military service and rank of the individual giving birth or their spouse, as appropriate;(B)whether the individual giving birth is a member of the Armed Forces, a spouse of such a member, or other dependent of such a member; (C)the race, ethnicity, age, and relationship status of the individual giving birth;(D)any effects of implicit or explicit bias in maternal health care under the TRICARE program, or evidence of racial or socioeconomic barriers to such care; and(E)such other demographic information about the individual giving birth as the Secretary considers appropriate..